Borden, J.,
concurring. Ordinarily, I would be loathe to overrule precedent interpreting a statute, particularly where, as in the case of the Freedom of Information Act, the legislature has had numerous occasions to reconsider that interpretation and has failed to do so. In this case, however, I agree that the initial interpretation was phrased too broadly and has been reaffirmed by this court without examination. Thus, it is of greater importance in this case that the interpretation of the act be correct than that it be consistent with past precedent.
The balancing test for interpretation of the exemptions from the act found in General Statutes § 1-19 (b) originated in Wilson v. Freedom of Information Commission, 181 Conn. 324, 328-29, 435 A.2d 353 (1980), and was based on “the act’s provisions and its legislative history.” Id., 328-29 n.2. Wilson, however, was concerned only with the exemption contained in *203§ 1-19 (b) (1), which is the only exemption that specifically incorporates a balancing test. After Wilson, this court reaffirmed that balancing test in the context of other exemptions, including § 1-19 (b) (2). See Board of Education v. Freedom of Information Commission, 210 Conn. 590, 596, 556 A.2d 592 (1989); Commissioner of Consumer Protection v. Freedom of Information Commission, 207 Conn. 698, 701, 542 A.2d 321 (1988); Hartford v. Freedom of Information Commission, 201 Conn. 421, 433 n.14, 518 A.2d 49 (1986); Maher v. Freedom of Information Commission, 192 Conn. 310, 315, 472 A.2d 321 (1984); State v. Januszewski, 182 Conn. 142, 171-72, 438 A.2d 679 (1980), cert. denied, 453 U.S. 922, 101 S. Ct. 3159, 69 L. Ed. 2d 1005 (1981).
The legislative history, however, indicates that the legislature performed the balancing process in drafting the act, and there is no indication therein that, except where specifically provided, a further balancing process was contemplated in the application and interpretation of the exemptions. The legislative balancing process was performed in creating the general policy of disclosure, and in carving out the specific exemptions. See 18 S. Proc., Pt. 5,1975 Sess., pp. 2324, 2326-27, 2329; 18 H.R. Proc., Pt. 8, 1975 Sess., pp. 3902, 3910-11, 3913; Conn. Joint Standing Comittee Hearings, Government Administration and Policy, 1975 Sess., p. 304.
I agree with the majority, therefore, that, except for § 1-19 (b) (1), a balancing test is inappropriate. I also agree with the majority that the federal balancing test for the analogous exemption from the federal Freedom of Information Act is based on the requirement that the invasion of personal privacy be “clearly unwarranted.” Department of Air Force v. Rose, 425 U.S. 352, 378 n.16, 96 S. Ct. 1592, 48 L. Ed. 2d 11 (1976). No such language appears in § 1-19 (b) (2).
*204I agree with the majority, furthermore, that the reasonable expectation of privacy on the part of the persons giving the information contained in a personnel file must be taken into account in deciding whether disclosure would constitute an invasion of personal privacy. This is true, not only because that expectation necessarily relates to whether the subject of the file would reasonably consider disclosure of the information to be an invasion of personal privacy, but also because of the strong public policy underlying the legislative choice of this exemption, as well as others—the need for full and frank exchange of information relating to the evaluation of public employees.
In this case, therefore, although the freedom of information commission was simply trying to follow our previous case law by applying a balancing test, since we now decide that such a test is inappropriate under § 1-19 (b) (2), the case should be remanded for the commission to apply the proper test, unless the facts make it clear that the commission could have come to only one conclusion as a matter of law. An examination of the evaluation report in question, which has been filed under seal in this case, leads me to conclude that disclosure of it would be, as a matter of law, an invasion of Connelly’s personal privacy.
My examination of the report at issue in this case persuades me that the trial court was correct in its ruling. Although all of the comments therein are phrased in terms of Connelly’s performance as a state’s attorney, under the circumstances of this case they also came within his reasonable expectation of personal privacy, because many of them also relate to what may fairly be regarded as personal characteristics. Furthermore, disclosure of this report could subject him to annoyance,' embarrassment and harassment in both his professional and personal lives. Finally, it is clear from *205this record that the circumstances surrounding this report were such that it was prepared and given with a strong and reasonable expectation of privacy on the part of both Kelly and the criminal justice commission. Disclosing it would severely undermine the policy of full and frank exchange of information underlying the need for such reports.